          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


AARON J. HANCOX,                           )
                                           )
                    Plaintiff,             )
                                           )
-vs-                                       )     Case No. CIV-18-1049-F
                                           )
JUDGE TOM LUCAS, D.A.                      )
CHRISTY MILLER and                         )
CLEVELAND COUNTY DISTRICT                  )
COURT,                                     )
                                           )
                    Defendants.            )

                                      ORDER

       Plaintiff Aaron J. Hancox, a state prisoner appearing pro se and in forma
pauperis, brings this action pursuant to 42 U.S.C. § 1983 seeking money damages
against former Cleveland County District Judge Tom Lucas (now deceased),
Cleveland County District Attorney Christy Miller, and the Cleveland County
District Court. Plaintiff has also moved for appointment of counsel. Doc. no. 8.
       The Report and Recommendation submitted by Magistrate Judge Bernard M.
Jones (The Report, doc. no. 13) recommends, upon initial screening, that the court
dismiss with prejudice the claims alleged in this action. The Report also notes that
adoption of the Report will moot plaintiff’s motion for appointment of counsel.
       The Report advises the parties that any objection to the Report must be filed
by January 9, 2019, and that failure to make timely objection waives the right to
appellate review of the factual and legal issues addressed in the Report. No objection
to the Report has been filed and no request has been made for an extension of time
within which to object or otherwise respond to the Report.
        Having reviewed the detailed Report and with no objection to the Report
having been filed, the court concurs in the recommended rulings stated in the Report
and finds that no purpose would be served by any further discussion here.
        The Report (doc. no. 13) is therefore ACCEPTED, ADOPTED and
AFFIRMED. As recommended in the Report, the claims alleged in this action are
DISMISSED with prejudice, and plaintiff’s motion for appointment of counsel (doc.
no. 8) is STRICKEN as moot.
        IT IS SO ORDERED this 28th day of January, 2019.




18-1049p001.docx




                                         2
